LAYAY! 

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AN]) PACIFIC REPOR'l`ER

NO. 3058l

IN THE INTERMEDIATE COURT OF APPEALS

oF THE sTATE oF HAwAfI

 
    

ROARING LION, LLC, a Montana Limited Liability C0mpany;;3
DAvID cowAN and NATHALIE coWAN, et a1, P1aintiffs-Appel1ee§j

 

V.

  

6$1§N§

EXCLUSIVE RESORTS PBLl, LLC, Hq
a Delaware Limited Liability Company, et al.;`
Defendants-Appellants,
and
PAUOA BAY PROPERTIES, LLC,

a Delaware Limited Liability Company, et al.,
Defendants-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
(CIVIL NO. 04-l-O332)

ORDER GRANTING AUGUST 30, 20lO MOTION TO DISMISS APPEAL
(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.)
Upon review of (1) Defendants-Appellants Exclusive
Resorts PBL1, LLC, and ExclusiVe Resorts PBL3, LLC's (Exclusive
Resorts Appellants), August 30, 2010 motion to dismiss appellate
court case number 30581 for lack of appellate jurisdiction,
(2) Exclusive Resorts Appellants' August 31, 2010 errata as to
their August 30, 2010 motion to dismiss, (3) Plaintiffs-Appellees
Roaring Lion, LLC, David Cowan, Nathalie Cowan, Umang P. Gupta,
Ruth M. Gupta, and Pauoa Beach 8 LLC's (the Appellees) September 7,
2010 statement of no opposition to the August 30, 2010 motion to
dismiss, and (4) the record, it appears that we lack jurisdiction
over this appeal because Exclusive Resorts Appellants did not
timely appeal from the circuit court's May 17, 2010 "Order

Granting in Part Plaintiffs' Motion for Order to Show Cause Why

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
Defendants Exclusive Resorts PBL1, LLC[,] and Exclusive Resorts
PBL3, LLC[,] Should Not Be Held in Contempt"1 (the May l7, 2010
interlocutory order), as required under Rule 4(a)(1) of the_
Hawafi Rules of Appellate Procedure (HRAP). Therefore,

IT IS HEREBY ORDERED that Exclusive Resorts Appellants'
August 30, 2010 motion to dismiss appellate court case number
30581 for lack of appellate jurisdiction is granted, and this
appeal is dismissed without prejudice to the parties' asserting a
timely appeal from any appealable order or appealable judgment
that the circuit court might enter in this case.

DATED= Honolulu, Hawai‘i, september 23» 2019-

£am/ h

Presiding Judg

Associate Judge

;\,,;,u,¢¢@